Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Disposition of Claims
Claims 33-72 were pending.  Claims 1-72 have been cancelled.  New claims 73-82 are acknowledged and entered.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US 2019/0293660 A1, Published 09/26/2019.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representatives authorize such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II. 

Response to Arguments
Applicant's arguments filed 04/29/2021 regarding the previous Office action dated 10/29/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Response to Amendment
The declaration under 37 CFR 1.132 filed 04/29/2021 is sufficient to overcome the rejection of the claims based upon 35 USC 103.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 53, 62, and 70 and dependent claims 54-61, 63-69, and 71-72 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the cancellation of said claims.
(Rejection withdrawn.)  The rejection of Claims 61, 68, and 72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancellation of said claims.

	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

(Rejection withdrawn.)  The rejection of Claims 53-72 under 35 U.S.C. 103 as being unpatentable over Wong et. al. (US20060115896A1, Pub. 06/01/2006; hereafter “Wong”) in view of Stettler et. al. (Stettler K, et. al. Science. 2016 Aug 19;353(6301):823-6. Epub 2016 Jul 14.; hereafter “Stettler”) and Muller et. al. (Muller DA, et. al. Antiviral Res. 2013 May;98(2):192-208. Epub 2013 Mar 21.; hereafter “Muller”), is withdrawn in light of the cancellation of said claims and applicant arguments.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 53-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Pat. No. 10,317,413 (reference application), is withdrawn in light of the cancellation of said claims.

Allowable Subject Matter
Claims 73-82 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the cancellation of all previously pending claims, and in light of the newly presented claims which, while similar in scope, are more clearly drawn to the claimed invention under 35 USC 112b and appear to be novel and non-obvious over the noted prior art, especially in light of the arguments presented by Dr. Wong in the 132 declaration.  Dr. Wong notes the ability to distinguish a microplex assay through theirs as claimed with high versus low avidity binding allows them to not only unexpectedly determine the difference between different flavivirus infections (e.g. ZIKV, DENV, etc.), but also the stage of infection (e.g. acute or early stage infection vs. late or established infection.)  Therefore, the invention appears to be novel and nonobvious over the prior art and related applicant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 73-82 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648